DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment filed on 28 September 2022 is/are acknowledged and entered.
By this Amendment, the Applicant amended claims 1-2, 7-9, and 15-16.  Claims 1-20 remain pending in the application. 

Response to Arguments
Applicant’s arguments, see pages 9-17, filed 28 September 2022, with respect to the previous rejection(s) of claim(s) 1- 8 and 10-20,  under USC § 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive.  
	Applicant argues that Mehus et al fails to teach the amended claim set.  
	For the purposes of clarity, Examiner provides a synopsis in plain language of the disputed claims below, using the original claim language as much as possible, along with Examiner’s cited references within the previously cited prior art and Examiner’s rationale for the continued rejection of the claims.

	The disputed context of Applicant’s Claim 1 (as best understood by Examiner from the current claim set and Applicant’s arguments, presented here in plain language) include:
- (Claim 1, lines 4-7) calculate a “reference dispensation value” from “a first difference between the first weight measurement and the second weight measurement”
	Examiner refers to Mehus, Col. 9, lines 1-11 and 57-63, where “identifying information 70” of the product includes weight, and is “used to calibrate the dispenser”.

- (Claim 1, lines 8-10 and 14-17) obtaining a “measured dispensation value” from “dispensation data” retrieved from the dispensation monitor, said dispensation monitor being coupled to a dispensing receptacle, and the measured dispensation value correspond(ing) to a quantity of the substance dispensed from the receptacle and passing through the dispensation monitor, 
	 Examiner refers to Mehus, Col. 9, lines 27-30, where “dispensing information 80” includes “information that is updated with each dispensing cycle”, said information further including “the amount of…product dispensed during each dispensing cycle, (and) the total number of dispenses…”

- (Claim 1, lines 18-22 and 10-13) calculating a second difference between the reference dispensation value and the measured dispensation value; if the second difference exceeds a “threshold quantity”, then the dispensation monitor is deemed (determined) to be “insufficiently accurate”, and the dispensation monitor itself requires calibration.
	For the sake of clarity to the record, Examiner interprets Applicant’s phrase of “…and that the dispensation monitor is insufficiently accurate” as meaning the dispensation monitor checks to see if the instant values of predetermined data parameters related to dispensing exceeds a predetermined threshold.
               Examiner refers to Mehus, Col. 9, lines 55-Col 10, line 9. Mehus teaches weighing an empty container and a container filled with product and also teaches calibrating based on the measured amount passing through a dispensation monitor (i.e. “dispensing information” per Mehus, or “measured dispensation value” per Applicant) and the ability to calibrate based on both of these data points.  Examiner notes Mehus also describes storing the empty weight/filled weight info on the label prior to dispensing, and Mehus additionally describes the updating of weight dispensed (Col 9, lines 27-30).  Examiner further asserts that the claims as written do not require that the weight measurement needs to be taken at a certain time with respect to the pre-determined dispensing info as taught by Mehus.  Examiner concludes that even if a timing requirement were added to the claim set (e.g., the apparatus of the claimed invention only obtains reference and measured dispensation values at the time of dispensing, thereby precluding any pre-determined reference values), such language would be considered by one of ordinary skill in the art as an obvious alternative to using a pre-determined reference value and measuring instant weight/dispensing parameters as taught by Mehus.
The disputed context and amendments to Applicant’s Claims 8 and 15 are similar to those of Claim 1; therefore the above rationale for continued rejection is also applied to Claims 8 and 15.

The amendments to Applicant’s Claim 2 include:
- (Claim 2, lines 2-7) changing a correlation between the measured dispensation value and the reference dispensation value preventing a difference between the reference dispensation value and the measured dispensation value from exceeding the threshold quantity, and wherein the threshold quantity is a predetermined threshold selected based on the determination that the dispensation monitor is sufficiently accurate (underscore added for emphasis and clarity).
	Examiner asserts that having (e.g., “selecting”) a predetermined threshold based on the desire to have a “sufficiently accurate” dispensation monitor is inherent to the act of calibration, and therefore is not novel.


The amendments to Applicant’s Claim 7 include:
- (Claim 7, lines 4-6) continuing the obtaining of the dispensation data when the threshold quantity is not exceeded; and transmitting a notice when the threshold quantity is exceeded.
	The amended claims do not limit the parameters that constitute the “threshold quantity”.  A review of Applications specification (paras 19, 30, and 44) was performed, and Examiner concludes that weight is a reasonable parameter of the “threshold quantity” of the claimed invention.
-- Per Mehus (Col 9, lines 27-33), dispensed weight is updated “with each dispensing cycle” (e.g. the obtaining of dispensation data is continued), and weight is included in “Dispenser data 42A-42N” (Col 12, lines 45—53).
-- Per Mehus (Col 13, lines 6-11), “calibration parameters that control the amount of chemical product or diluent dispensed… These calibration parameters may be automatically updated”.  
-- Per Mehus (Col 13, lines 45 – 60), “Server computer 50 includes an analysis application 52… Analysis application 52 may analyze the installation data…42A-42N… A reporting application 54 generates a variety of reports that present the analyzed data. Reporting application 54 may generate a variety of reports” to local or remote users.

	Although Mehus does not explicitly recite that said reports include a “notice to a user of the manual dispenser to stop dispensing the substance from the receptacle” as claimed later in Claims 6, 13, and 20 and also argued by Applicant (see pgs 16-17), one of ordinary skill in the art would recognize that the transmitted reports of Mehus would normally include operational guidance.  
	In the interests of compact prosecution, Examiner additionally notes that Mehus also discloses controller 32 capable of evaluating an “out-of-product threshold” and generating an “out-of-product message 112 consisting of “a visual or audible alert presented via user interface 38, or may be an electronic communication such as an e-mail, text message, voice mail message, page, etc.”, as well as a “low product message”.  Examiner asserts that such communication would be sufficient to inform/instruct a user to stop dispensing the substance from the receptacle.
Therefore, Examiner concludes that the amendments to Claims 1-2, 7-8, and 15-16 do not distinguish the claimed invention from the previously cited prior art, and the rejections therefore stand.

Applicant’s arguments, see page 16, filed 28 September 2022, with respect to the previous rejection of Claim 9  under USC § 103 in light of the amendments made to the claim, have been fully considered and are partially persuasive, as explained below.

The amendments to Applicant’s Claim 9 include:
- (Claim 9, lines 3-5) preventing a difference between the reference dispensation value and the measured dispensation value from exceeding the threshold quantity, the correlation being obtained from a secure data server.  
	Examiner asserts that the previously cited art continues to read upon the amended claim.  Mehus (Col 13, lines 6-13) teaches dispenser data 42A-42N as including calibration parameters (to include weight, as explained above); said calibration parameters are “automatically updated”.  Examiner notes that the teaches of Mehus include the retrieval of calibration parameters from label 22; however the invention of Mehus explicitly teaches (Col 11, lines 9-15) that the label itself is “writeable” and can be updated by controller 32.  
	Therefore, the teachings of Mehus describe an updated (e.g., “changed”) correlation between the measured dispensation value and the reference dispensation value that prevents (through an update of calibration parameters) a difference between the reference dispensation value and the measured dispensation value from exceeding the threshold quantity.

	Mehus teaches the claimed invention, to include the use of data servers.  In addition to calibration data written to and retrieved from labels 22, Mehus additionally teaches that the same functionality can be achieved through the use of servers: 
-- Per Mehus (Col 11, line 50 – 53), “Server computer 50 may be coupled to a local server computer 18 at each dispensing installation30A-30N via network(s) 12 to receive chemical product data that is gathered and stored on local storage media at each dispensing installation.”
-- Per Mehus (Col 13, lines 6-22), “Dispenser data 42A-42N may also include calibration parameters that control the amount of chemical product or diluent dispensed… These calibration parameters may be automatically updated based on chemical product data received from electronically readable labels as described herein. In this way, server computer 50 is made aware of any changes in dispensing parameters made by the dispensers 31A-31N based on the chemical product information received from electronically readable labels.”
-- Per Mehus (Col 13, lines 45-58), “Server computer 50 includes an analysis application 52… Analysis application 52 may analyze…dispenser data 42A-42N”.
-- Per Mehus (Col 11, lines 54- 63) “Server computer 50 may also send commands, instructions, software updates, or other communications, etc. to each dispensing installation 30A-30N via network(s) 12. Server computer 50 may receive data or otherwise communicate with the dispensing installations on a periodic basis, in real-time… The communications may include, for example, …calibration commands”

	As shown above, Mehus teaches the claimed invention, to include the limitations of amended Claim 9.  However, Mehus does not explicitly describe the server as being “secure”.  Examiner therefore acknowledges this portion of Applicant’s argument concerning Claim 9 (e.g., a “secure server”) as persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made to the amended claims as explained in the Section below titled “Claim Rejections - 35 USC § 103”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13-14, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehus (US 9,051,163), in view of Sims (US 2018/0177945), and alternatively, in view of Donner (US 2016/0005668)
	Regarding claim 1, Mehus  (US 9,051,163 B2) discloses a computer-implemented method comprising:
	 generating a reference dispensation value corresponding to a weighed quantity of a substance dispensed from a receptacle (See citations below), comprising:
	obtaining a first weight measurement of the receptacle (“weight of product container 20 alone”; col. 9, lines 1-11); obtaining a second weight measurement of the receptacle (“weight of the chemical product and the container”; col. 9, lines 1-11); and 
	calculating a first difference between the first weight measurement and the second weight measurement, resulting in the reference dispensation value (“identifying information” col. 9, lines 1-11); 
	determining that a dispensation monitor coupled to the receptacle requires calibration based on a determination that a measured dispensation value indicates that the dispensation monitor is insufficiently accurate (Claim 1, and see citations below), 
	the dispensation monitor being insufficiently accurate based on a second difference between the reference dispensation value and the measured dispensation value exceeding a threshold quantity, the determining that the dispensation monitor requires calibration (See Mehus, Col. 9, lines 55 - Col 10, line 9, and Examiner’s rationale above, presented in “Response to Arguments”) comprising:
	obtaining dispensation data (Claim 1, and Fig 4, Items 31A-31N, 18, 12, 42A-N, and 40, Col 12, lines 12-15 and Col 12, line 45- Col 13, line 22) from the dispensation monitor (controller 32), the dispensation data including the measured dispensation value (42A-N), 
	wherein the measured dispensation value corresponds to a quantity of the substance dispensed from the receptacle (“Dispenser data 42A-42N may also include calibration parameters that control the amount of chemical product or diluent dispensed” per Col 13, lines 6-8), 
	the quantity of the substance passing through the dispensation monitor (Claim 1, and Fig 4 and the above citations describe a method of monitoring dispensing data 42A-N transmitted from dispensers 31A-31N via network 12 to analysis computer 50 and eventually stored in database 12),
	calculating the second difference between the reference dispensation value and the measured dispensation value, and determining that the second difference exceeds the threshold quantity of the substance indicating that the calibration is required and that the dispensation monitor is insufficiently accurate (Col. 9, lines 27-30 and 55-Col 10, line 9, and Examiner’s rationale as presented above in the section titled, “Response to Arguments”); and
	adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (Col 7, lines 27-34).  
	Further regarding Claim 1,  As shown above, Mehus teaches calibrating the dispenser (Fig 3, Items 31 and 32, and Col 5, lines 20-24, col. 9, lines 1-11 and Col 13, lines 6-10) and further teaches the controller automatically determining one or more dispense parameters and adjusting the dispensation monitor in response to calculating that certain thresholds are exceeded (Col. 5, lines 44-end).  
	Mehus further teaches ensuring that the dispensation monitor is sufficiently accurate (Col 3, lines 55-57), and therefore additionally teaches correcting a situation wherein the dispensation monitor is “insufficiently accurate”;
	Mehus further teaches calibration steps including calculating the second difference between the reference dispensation value and the measured dispensation value; determining that the second difference exceeds a threshold quantity of the substance indicating that the calibration is required; and adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (Col. 9, lines 27-30 and 55-Col 10, line 9, and Examiner’s rationale as presented above in the section titled, “Response to Arguments”, and (Col 7, lines 27-34).
	In the interests of compact prosecution, however, Examiner notes Sims also teaches calibration steps including calculating the second difference between the reference dispensation value and the measured dispensation value (para 6, “…process for estimating a flow rate based on the weight measurements...”, and paras 178-179, wherein flow rates are calculated and discrepancies are measured);  and determining that the second difference exceeds a threshold quantity of the substance indicating that the calibration is required; and adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (para 11, “…controlling, using a flow control mechanism, a flow of fluid into the outlet channel based on the weight signal from the weight sensor and on the flow-rate signal from the drop counting sensor.”, and para 178-179, wherein “the central processor can adjust the flow control mechanism so that the flow rate approaches the desired flow rate”).
	Mehus and Sims both teach dispenser monitor calibration steps and adjustment.  The advantages of Sims’ teachings include the ability to control the flow rate of a fluid through an outlet channel and perform operations via the transmission of a control signal.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Sims’ teachings to Mehus’s disclosures by adding the weight sensor, and drop counting (e.g., “flow rate sensor”) and known methods for comparing the resulting data in order to gain the advantages of fluid flow rate control via the transmission of a control signal.
	Further regarding Claim 1,  in the interests of compact prosecution, Examiner additionally notes that Donner also teaches: 
 	calculating the second difference between the reference dispensation value and the measured dispensation value (para 20, teaching control 40 and liquid flow meter 32a in nozzle 16, and para 21, see step 54 and para 33)
	determining that the second difference exceeds a threshold quantity of the substance indicating that the calibration is required (para 21, see Step 56); and that the dispensation monitor is insufficiently accurate (para 33); and
	adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (para 21, see Step 58).
	The advantages of Donner’s teachings include the ability to control the flow rate of a fluid through an outlet channel and perform operations via the transmission of a control signal.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Donner’s teachings to Mehus’s disclosures by adding the weight sensor, and drop counting (e.g., “flow rate sensor”) and known methods for comparing the resulting data in order to gain the advantages of fluid flow rate control via the transmission of a control signal.
 	Regarding Claim 2, Mehus as modified above teaches a computer-implemented method wherein adjusting the dispensation monitor comprises changing a correlation between the measured dispensation value and the reference dispensation value (Sims, para 11) preventing a difference between the reference dispensation value and the measured dispensation value from exceeding the threshold quantity (Sims, para 8, “The operations further include computing a second estimate of the flow rate of the fluid based on the weight signal, and transmitting a control signal to the flow control mechanism to adjust the flow rate of the fluid responsive to determining that a difference between the first estimate and the second estimate exceeds a threshold condition”), and wherein the threshold quantity is a predetermined threshold selected based on the determination that the dispensation monitor is sufficiently accurate (Examiner asserts that having (e.g., “selecting”) a predetermined threshold based on the desire to have a “sufficiently accurate” dispensation monitor is inherent to the act of calibration, and therefore is not novel).
	Regarding Claim 3, Mehus as modified above teaches a computer-implemented method wherein the dispensation monitor comprises a flow sensor (Mehus, Col 3, line 60, wherein Dispenser 31 contains a flow meter), the flow sensor configured to measure a flow rate of the quantity of the substance passing through the dispensation monitor (Sims, entire invention); the measured dispensation value is based, at least in part, on the flow rate (Sims, entire invention).
Regarding Claim 6, Mehus as modified by Sims teaches the claimed invention as explained above, to include a “dispensation monitor” that is inherently opened and closed as a part of normal operation.  
Mehus additionally teaches the inclusion of a “shutter” (Col 7, lines 35-41, “valve”), 
the shutter is configured transition between an open state and a closed state (Col 7, lines 35-41, wherein the opening and closing of a valve is disclosed under the control of controller 32);
in the open state, the shutter allows the substance to dispense from the receptacle (Col 7, lines 35-41, wherein the opening of the valve is for fluid dispensation purposes); and 
in the closed state , the shutter inhibits the substance from dispensing from the receptacle (Col 7, lines 35-41, wherein the closing of the valve is for fluid dispensation prevention purposes).
Further regarding Claim 6,  Mehus additionally teaches a method wherein based on determining that the second difference exceeds a second threshold quantity, transmitting a notice to a user of a manual dispenser to stop dispensing the substance from the receptacle, wherein the second threshold quantity indicating the quantity of the substance dispensed exceeds the recommended quantity (Col 11, lines 1-4, and Examiner’s rationale concerning product thresholds presented above in the section titled “Response to Arguments”).
Regarding Claim 7, Mehus as modified by Sims teaches the claimed invention as explained above to include a “dispensation monitor” that is inherently opened and closed as a part of normal operation, and a “shutter”.  Mehus additionally teaches the shutter (being) configured to transition from the open state to the closed state when the measured dispensation value exceeds the second threshold (Col 7, lines 58-66, wherein dispensation is stopped if the threshold requirement is not met), further comprising: continuing the obtaining of the dispensation data when the threshold quantity is not exceeded; and transmitting a notice when the threshold quantity is exceeded (Mehus, controller 32, “dispenser data 42A – 42N, Col 9, lines 27, 33, Col 12, lines 45—53, Col 13, lines 6-11 and 45 – 60, and Examiner’s rationale as presented for Claim 7 above in the section titled “Response to Arguments).
Regarding Claim 8, Mehus discloses a system comprising:  
	a processor (Item 32 and Col 5, lines 9-19); and a memory (item 36 and Col 5, lines 35-37) in communication with the processor (Col 5, lines 35-37), the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method (Col 5, lines 35-37, “all necessary programming and data required for controller 32 to oversee operation…”), the method comprising: 
generating a reference dispensation value corresponding to a weighed quantity of a substance dispensed from a receptacle (see citations below), comprising:
	obtaining a first weight measurement of the receptacle (“weight of product container 20 along”; col. 9, lines 1-11); obtaining a second weight measurement of the receptacle (“weight of the chemical product and the container”; col. 9, lines 1-11); and 
	calculating a first difference between the first weight measurement and the second weight measurement, resulting in the reference dispensation value (“identifying information” col. 9, lines 1-11); 
determining that a dispensation monitor coupled to the receptacle requires calibration based on a determination that a measured dispensation value indicates that the dispensation monitor is insufficiently accurate (see citations below), 
	the dispensation monitor being insufficiently accurate based on a second difference between the reference dispensation value and the measured dispensation value exceeding a threshold quantity, the determining that the dispensation monitor requires calibration (See Mehus, Col. 9, lines 55 - Col 10, line 9, and Examiner’s rationale above, presented in “Response to Arguments”) comprising:
	obtaining dispensation data (“dispensing information 80”; col. 9, lines 27-35), from a flow sensor of the dispensation monitor (dispenser 31 measures flow per Col 3, lines 55-58), the dispensation data including the measured dispensation value (col. 9, lines 27-35), 
	wherein the measured dispensation value corresponds to a quantity of the substance dispensed from the receptacle (“product dispensed during each dispensing cycle” col. 9, lines 27-35), the quantity of the substance passing through the dispensation monitor (col. 3, lines 59-61),
	calculating the second difference between the reference dispensation value and the measured dispensation value, and determining that the second difference exceeds the threshold quantity of the substance indicating that the calibration is required and that the dispensation monitor is insufficiently accurate (Col. 9, lines 27-30 and 55-Col 10, line 9, and Examiner’s rationale as presented above in the section titled, “Response to Arguments”); and
	adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (Col 7, lines 27-34).  

	Further regarding Claim 8, As shown above, Mehus teaches calibrating the dispenser (Fig 3, Items 31 and 32, and Col 5, lines 20-24, col. 9, lines 1-11 and Col 13, lines 6-10) and further teaches the controller automatically determining one or more dispense parameters and adjusting the dispensation monitor in response to calculating that certain thresholds are exceeded (Col. 5, lines 44-end).  
	Mehus further teaches ensuring that the dispensation monitor is sufficiently accurate (Col 3, lines 55-57), and therefore additionally teaches correcting a situation wherein the dispensation monitor is “insufficiently accurate”;
	Mehus further teaches calibration steps including calculating the second difference between the reference dispensation value and the measured dispensation value; determining that the second difference exceeds a threshold quantity of the substance indicating that the calibration is required; and adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (Col. 9, lines 27-30 and 55-Col 10, line 9, and Examiner’s rationale as presented above in the section titled, “Response to Arguments”, and (Col 7, lines 27-34).
	In the interests of compact prosecution, however, Examiner notes Sims also teaches calibration steps including calculating the second difference between the reference dispensation value and the measured dispensation value (para 6, “…process for estimating a flow rate based on the weight measurements...”, and paras 178-179, wherein flow rates are calculated and discrepancies are measured);  and determining that the second difference exceeds a threshold quantity of the substance indicating that the calibration is required; and adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (para 11, “…controlling, using a flow control mechanism, a flow of fluid into the outlet channel based on the weight signal from the weight sensor and on the flow-rate signal from the drop counting sensor.”, and para 178-179, wherein “the central processor can adjust the flow control mechanism so that the flow rate approaches the desired flow rate”).
	Please refer to Examiner’s prior art rationale as presented in the section titled “Response to Arguments”, and in Claim 1 above concerning Examiner’s reliance on Sims as prior art applied with broadest reasonable interpretation.
	The advantages of Sims’ teachings include the ability to control the flow rate of a fluid through an outlet channel and perform operations via the transmission of a control signal.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Sims’ teachings to Mehus’s disclosures by adding the weight sensor, and drop counting (e.g., “flow rate sensor”) and known methods for comparing the resulting data in order to gain the advantages of fluid flow rate control via the transmission of a control signal.
	Further regarding Claim 8,  in the interests of compact prosecution, Examiner additionally notes that Donner also teaches: 
 	calculating the second difference between the reference dispensation value and the measured dispensation value (para 20, teaching control 40 and liquid flow meter 32a in nozzle 16, and para 21, see step 54)
	determining that the second difference exceeds a threshold quantity of the substance indicating that the calibration is required (para 21, see Step 56) and that the dispensation monitor is insufficiently accurate; and
	adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (para 21, see Step 58).
	The advantages of Donner’s teachings include the ability to control the flow rate of a fluid through an outlet channel and perform operations via the transmission of a control signal.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Donner’s teachings to Mehus’s disclosures by adding the weight sensor, and drop counting (e.g., “flow rate sensor”) and known methods for comparing the resulting data in order to gain the advantages of fluid flow rate control via the transmission of a control signal.
	Regarding Claim 10, Mehus as modified above teaches a system wherein the dispensation monitor comprises a flow sensor (Mehus, Col 3, line 60, wherein Dispenser 31 contains a flow meter), the flow sensor configured to measure a flow rate of the quantity of the substance passing through the dispensation monitor (Sims, entire invention); the measured dispensation value is based, at least in part, on the flow rate (Sims, entire invention).
Regarding Claim 13, Mehus as modified by Sims teaches the claimed invention as explained above to include a “dispensation monitor” that is inherently opened and closed as a part of normal operation.  
Mehus additionally teaches the inclusion of a “shutter” (Col 7, lines 35-41, “valve”), 
the shutter is configured transition between an open state and a closed state (Col 7, lines 35-41, wherein the opening and closing of a valve is disclosed under the control of controller 32);
in the open state, the shutter allows the substance to dispense from the receptacle (Col 7, lines 35-41, wherein the opening of the valve is for fluid dispensation purposes); and 
in the closed state , the shutter inhibits the substance from dispensing from the receptacle (Col 7, lines 35-41, wherein the closing of the valve is for fluid dispensation prevention purposes).
Further regarding Claim 13,  Mehus additionally teaches a method wherein based on determining that the second difference exceeds a second threshold quantity, transmitting a notice to a user of a manual dispenser to stop dispensing the substance from the receptacle, the second threshold quantity indicating the quantity of the substance dispensed exceeds the recommended quantity (Col 11, lines 1-4, and Examiner’s rationale concerning product thresholds presented above in the section titled “Response to Arguments”).
Regarding Claim 14, Mehus as modified by Sims teaches the claimed invention as explained above to include a “dispensation monitor” that is inherently opened and closed as a part of normal operation, and a “shutter”.  Mehus additionally teaches the shutter (being) configured to transition from the open state to the closed state when the measured dispensation value exceeds the second threshold (Col7, lines 58-66, wherein dispensation is stopped if the threshold requirement is not met).
	Regarding Claim 15,  Mehus discloses a computer program product comprising:
	a computer readable storage medium (item 36 and Col 5, lines 35-37) having program instructions embodied therewith (Col 5, lines 35-37, “all necessary programming and data required for controller 32 to oversee operation…”), wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor (Item 32 and Col 5, lines 9-19) to cause the processor to perform a method (Col 5, lines 35-37), the method comprising: 
	generating a reference dispensation value corresponding to a weighed quantity of a substance that is dispensed from a receptacle (see citations below), comprising:
	obtaining a first weight measurement of the receptacle (“weight of product container 20 along”; col. 9, lines 1-11); obtaining a second weight measurement of the receptacle (“weight of the chemical product and the container”; col. 9, lines 1-11); and 
	calculating a first difference between the first weight measurement and the second weight measurement, resulting in the reference dispensation value (“identifying information” col. 9, lines 1-11); 
	determining that a dispensation monitor coupled to the receptacle requires calibration based on a determination that a measured dispensation value indicates that the dispensation monitor is insufficiently accurate (see citations below), 
	the dispensation monitor being insufficiently accurate based on a second difference between the reference dispensation value and the measured dispensation value exceeding a threshold quantity, the determining that the dispensation monitor requires calibration (See Mehus, Col. 9, lines 55 - Col 10, line 9, and Examiner’s rationale above, presented in “Response to Arguments”) comprising:
	obtaining dispensation data (“dispensing information 80”; col. 9, lines 27-35), from the dispensation monitor, the dispensation data including the measured dispensation value (col. 9, lines 27-35), wherein the measured dispensation value corresponds to a quantity of the substance dispensed from the receptacle (“product dispensed during each dispensing cycle” col. 9, lines 27-35), 
	the quantity of the substance passing through the dispensation monitor (col. 3, lines 59-61).
	wherein the dispensation data (Col 5, lines 50-68 and Item 42A and Col 11, lines 45 to Col 13, line 44) includes flow rates (Col 13, line 2), quantities of the substance dispensed from the receptacle (Col 5, lines 53-54), and/or times for when the substance was dispensed Col 5, lines 60-66),
	calculating the second difference between the reference dispensation value and the measured dispensation value, and determining that the second difference exceeds the threshold quantity of the substance indicating that the calibration is required and that the dispensation monitor is insufficiently accurate (Col. 9, lines 27-30 and 55-Col 10, line 9, and Examiner’s rationale as presented above in the section titled, “Response to Arguments”); and
	adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (Col 7, lines 27-34).  

	Further regarding Claim 15, As shown above, Mehus teaches calibrating the dispenser (Fig 3, Items 31 and 32, and Col 5, lines 20-24, col. 9, lines 1-11 and Col 13, lines 6-10) and further teaches the controller automatically determining one or more dispense parameters and adjusting the dispensation monitor in response to calculating that certain thresholds are exceeded (Col. 5, lines 44-end).  
	Mehus further teaches ensuring that the dispensation monitor is sufficiently accurate (Col 3, lines 55-57), and therefore additionally teaches correcting a situation wherein the dispensation monitor is “insufficiently accurate”;
	Mehus further teaches calibration steps including calculating the second difference between the reference dispensation value and the measured dispensation value; determining that the second difference exceeds a threshold quantity of the substance indicating that the calibration is required; and adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (Col. 9, lines 27-30 and 55-Col 10, line 9, and Examiner’s rationale as presented above in the section titled, “Response to Arguments”, and (Col 7, lines 27-34).
	Please refer to Examiner’s prior art rationale as presented in the section titled “Response to Arguments” and in Claim 1 above concerning Examiner’s reliance on Sims as prior art applied with broadest reasonable interpretation.
	The advantages of Sims’ teachings include the ability to control the flow rate of a fluid through an outlet channel and perform operations via the transmission of a control signal.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Sims’ teachings to Mehus’s disclosures by adding the weight sensor, and drop counting (e.g., “flow rate sensor”) and known methods for comparing the resulting data in order to gain the advantages of fluid flow rate control via the transmission of a control signal.
	Further regarding Claim 15,  in the interests of compact prosecution, Examiner additionally notes that Donner also teaches: 
 	calculating the second difference between the reference dispensation value and the measured dispensation value (para 20, teaching control 40 and liquid flow meter 32a in nozzle 16, and para 21, see step 54)
	determining that the second difference exceeds the threshold quantity of the substance indicating that the calibration is required (para 21, see Step 56); and that the dispensation monitor is insufficiently accurate; and	
	adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (para 21, see Step 58).
	Regarding Claim 16, Mehus as modified above teaches a system wherein adjusting the dispensation monitor comprises changing a correlation between the measured dispensation value and the reference dispensation value (Sims, para 11) preventing a difference between the reference dispensation value and the measured dispensation value from exceeding the threshold quantity (Sims, para 8, “The operations further include computing a second estimate of the flow rate of the fluid based on the weight signal, and transmitting a control signal to the flow control mechanism to adjust the flow rate of the fluid responsive to determining that a difference between the first estimate and the second estimate exceeds a threshold condition”).
	Further regarding Claim 16,  the phrase “to reduce a difference between the reference dispensation value and the measured dispensation value to below the threshold quantity” is a statement of intended use, and not given patentable weight (see MPEP 2114).
	Regarding Claim 17, Mehus as modified above teaches a system wherein the dispensation monitor comprises a flow sensor (Mehus, Col 3, line 60, wherein Dispenser 31 contains a flow meter), the flow sensor configured to measure a flow rate of the quantity of the substance passing through the dispensation monitor (Sims, entire invention); the measured dispensation value is based, at least in part, on the flow rate (Sims, entire invention).
Regarding Claim 20, Mehus as modified by Sims teaches the claimed invention as explained above to include a “dispensation monitor” that is inherently opened and closed as a part of normal operation.  
Mehus additionally teaches the inclusion of a “shutter” (Col 7, lines 35-41, “valve”), 
the shutter is configured transition between an open state and a closed state (Col 7, lines 35-41, wherein the opening and closing of a valve is disclosed under the control of controller 32);
in the open state, the shutter allows the substance to dispense from the receptacle (Col 7, lines 35-41, wherein the opening of the valve is for fluid dispensation purposes); and 
in the closed state , the shutter inhibits the substance from dispensing from the receptacle (Col 7, lines 35-41, wherein the closing of the valve is for fluid dispensation prevention purposes).
Further regarding Claim 20,  Mehus additionally teaches a method wherein based on determining that the second difference exceeds a second threshold quantity, transmitting a notice to a user of a manual dispenser to stop dispensing the substance from the receptacle, wherein the second threshold quantity indicating the quantity of the substance dispensed exceeds the recommended quantity (Col 11, lines 1-4, and Examiner’s rationale concerning product thresholds presented above in the section titled “Response to Arguments”).
Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehus as modified by Sims/Donner, and in further view of Hollister (US 2017/0275146)
	Regarding Claims 4, 11, and 18,  Mehus as modified by Sims/Donner above is silent on a computer-implemented method wherein the dispensation monitor includes a temperature sensor, the temperature sensor configured to measure a temperature of an environment in which the receptacle is located.
Hollister, however, teaches a computer-implemented method wherein the dispensation monitor includes a temperature sensor (60), the temperature sensor configured to measure a temperature of an environment in which the receptacle is located (para 53).
	Regarding Claims 5, 12, and 19, Mehus as modified by Sims/Donner above is silent on a computer program product wherein the dispensation monitor includes a humidity sensor, the humidity sensor configured to measure a humidity of an environment in which the receptacle is located.
Hollister, however, teaches a computer program product wherein the dispensation monitor includes a humidity sensor (62), the humidity sensor configured to measure a humidity of an environment in which the receptacle is located (para 53).
The advantages of Hollister's teachings include helping the operator ensure the preservation of contents to be dispensed by monitoring temperature and humidity (and even controlling these parameters through refrigeration, if so desired).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Hollister’s teachings to Mehus' modified disclosures by adding temperature and humidity sensors into the enclosed spaces of Mehus in gain the advantages of ensuring the preservation of the dispensed contents.
	
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mehus as modified by Sims/Donner, and in further view of Nino (US 2009/0304055).
	Regarding Claim 9, Mehus as modified above teaches a system wherein adjusting the dispensation monitor comprises changing a correlation between the measured dispensation value and the reference dispensation value (Sims, para 11) preventing a difference between the reference dispensation value and the measured dispensation value from exceeding the threshold quantity (Sims, para 8, “The operations further include computing a second estimate of the flow rate of the fluid based on the weight signal, and transmitting a control signal to the flow control mechanism to adjust the flow rate of the fluid responsive to determining that a difference between the first estimate and the second estimate exceeds a threshold condition”), the correlation being obtained from a data server (Mehus, Col 11, line 50 – 63, Col 13, lines 6-22 and 45-58, and Examiner’s rationale as presented above in the section titled, “Response to Arguments).
	Further regarding Claim 9,  Mehus teaches the claimed invention, to include the limitations of amended Claim 9.  Mehus, however, does not explicitly describe the server as being “secure”.  Nino, however, teaches the use of a secure server (Para 28 and Fig 3, wherein “secure server 361” is used for both measurement and calibration purposes).
	Mehus and Nino both teach the use of a server to perform calibration operations.  The advantages of Nino’s teachings include the ability to protect digital components of the apparatus from outside or unauthorized interference through hacking.  It would have been obvious before the effective filing date of the claimed invention to ensure that the server as taught by Mehus was indeed “secure” as taught by Nino, in order to gain the advantages of protecting digital components of the apparatus from outside or unauthorized interference through hacking.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-	Kamen (US 4,778,450) discloses a computer-implemented method, system, and program product capable of:
	obtaining a first weight measurement of a receptacle; obtaining a second weight measurement of the receptacle;
	calculating a first difference between the first weight measurement and the second weight measurement, resulting in a reference dispensation value;
	obtaining dispensation data, the dispensation data including a measured dispensation value, wherein the measured dispensation value corresponds to a quantity of a substance dispensed from the receptacle, the quantity of the substance passing through a dispensation monitor coupled to the receptacle;
	obtaining dispensation data, the dispensation data including a measured dispensation value, wherein the measured dispensation value corresponds to a quantity of a substance dispensed from the receptacle, the quantity of the substance passing through a dispensation monitor coupled to the receptacle. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753